DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, Claims 14-19, in the reply filed on 02/04/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 111, 104, 64, 51, 61, 50, 234, and possibly many more.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 14, 17, and 24 are objected to because of the following informalities:  Claim 14 line 4 reads “at least one detachable seed and/or plant capsule and should read “the at least one detachable seed and/or plant capsule”.  Claim 17 line 3 reads “an identifier tag” and should read “the identifier tag”. Claim 24 line 2 reads “a sensing device” and should read “the sensing device”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claim 14, the specification does not disclose the identifier tag being coupled to the at least one seed and/or plant capsule.
In re claim 15, the specification does not disclose the identifier tag identifying the seed and/or plant capsule be an electronic address.
In re claim 16, the specification does not disclose the identifier tag information including resident plant material, resident plant growth operation specifications, or monitoring/altering protocols.
In re claim 18, the specification does not disclose the sensing device being an electronic signal reader.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 21-22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the identifier tag information" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 states that the identifier tag is coupled to the plant casing however claim 14 states that the identifier tag is coupled to the capsule. Is the tag coupled to both the capsule and the casing?
Claim 21 recites the limitation "the camera" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the camera" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the at least one seed and/or plant casing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 25 the Applicant appears to be claiming a method step of “upon commencing the operation” within a system claim. A claim may only be drawn to either a method or the system. It is also unclear how the processor “provides for” the claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-19 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Grossman (US 2017/0223910).
In re claim 14, with reference to Figures 6 and 7, Grossman discloses a plant cultivation system comprising: at least one linear magazine structure, a seed and/or plant capsule, an identifier tag, a sensing device, and a processor with code, wherein: at least one detachable seed and/or plant capsule (604) is inserted into the magazine (602) structure from above; wherein an identifier tag ([0096] and [0090]) is coupled to the at least one seed and/or plant capsule; wherein the sensing device (626) is communicatively coupled to the processor [0127] and coupled to the magazine structure; and the sensing device transmits data to the processor collected from the at least one seed and/or plant capsule inserted inside the magazine structure ([0127] and [0096]).
In re claim 15, with reference to [0096], Grossman discloses the identifier tag identifies the seed and/or plant capsule by at least one of a visual and electronic address.
In re claim 16, with reference to [0090] and [0096], Grossman discloses the identifier tag information includes at least one of resident plant material, resident plant growth operation specifications, and monitoring/alerting protocols.
In re claim 17, with reference to [0095], Grossman discloses at least one seed and/or plant casing configured to be inserted into the at least one detachable seed and/or plant capsule is coupled to an identifier tag. 
In re claim 18, with reference to [0226] and [0222], Grossman discloses the sensing device is at least one of a camera and an electronic signal reader.
In re claim 19, with reference to [0226], Grossman discloses the processor obtains data from a camera including at least one of a plant growth stage, imagery reflecting the heath of the plant, and imagery indicating pest infestation.
In re claim 21, with reference to [0134] and [0226], Grossman discloses the processor obtains data from the camera including ambient light level.
In re claim 22, with reference to [0229], Grossman discloses the processor obtains data from the camera identifying at least one of the magazine structure, the at least one detachable seed and/or plant capsule, and the at least one detachable seed and/or plant casing.
In re claim 23, with reference to [0069], Grossman discloses the code used by the processor at least in part employs artificial intelligence algorithms.
In re claim 24, with reference to [0096], Grossman discloses the processor receiving input from a sensing device associates the at least one detachable seed and/or plant capsule with a specific location within the magazine structure.
In re claim 25, with reference to [0134], Grossman discloses upon commencing the operation of the at least one detachable seed and/or plant capsule inside the magazine structure, the processor in real time provides for at least one of seed and plant illumination needs, nutrition needs, irrigation needs, disease protection, and external alerts to caretaker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA L BARLOW/Primary Examiner, Art Unit 3644